Title: To Alexander Hamilton from Jonathan Cass, 15 May 1800
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Delaware May 15th 1800
          
          Lieutenant Peyton has this moment informed me that he cannot comply with my order in taking charg of the detachment ordered to Pittsburgh but upon certain principles which he has communicated to you in writing, and of those principles is are not complyed with by government, his letter to you is to be considered as a Resignation.
          I have only him or Lieut. Climson who can be detached, the latter has been for several months at the Rendezvous at Dover in the County of Kent, and became generally known to the people, and assures me of late, that his prospects of Recruiting brightens; and having never seen service is much better calculated at present to Recruit, than to command men on a long march, and Vice Versa with Mr. Peyton, who has ever expressed a wish to me to Join his Regiment, till the moment he is wanted for that purpose, and says now, that he has no objection but that of the want of money, which circumstance he has communicated to you—
          I therefore will not order the Rendezvous at Dover to be brocken up, by ordering Lieut. Climson to take charg of the detachment, till I am informed of the fate of Mr. Peytons application.
          It is repugnant to my feelings to be thus frequently troubling you on objects of a small a nature, but modern philosophy, and modern policy, seem to render it necessary—
          I am Sir with great respect & esteem your most obedient.
          
            J. Cass Major 3d. R. Infty.
          
          Major Genl. Hamilton
        